UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7713


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

RICHARD CHARLES DALEY,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:02-cr-00251-REP-2)


Submitted:    January 13, 2009              Decided:   January 20, 2009


Before WILLIAMS, Chief, Judge, and TRAXLER and KING, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Robert   James Wagner, Assistant   Federal   Public Defender,
Richmond, Virginia, for Appellant.     Richard Daniel Cooke,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Richard   Charles      Daley    appeals    the       district      court’s

order denying his motion for a reduction of sentence under 18

U.S.C. § 3582(c)(2) (2006).           We have reviewed the record and

find   no   reversible    error.      Accordingly,          we    affirm    for   the

reasons stated by the district court.                 See United States v.

Daley, No. 3:02-cr-00251-REP-2 (E.D. Va. Aug. 11, 2008).                           We

dispense    with   oral    argument        because    the        facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                       2